Title: To Benjamin Franklin from Beccaria: résumé, 16 December 1779
From: Beccaria, Giambatista
To: Franklin, Benjamin


<Turin, December 16, 1779, in Italian: Mr. Chantel gave me your very gracious letter and told me about the audience— most gratifying to me—with which you honored him. I am sorry that for the present time I do not have the energy I could wish to thank you properly in writing. To make up for it, I shall try to correspond in my usual vein of respectful esteem for your immortal discoveries.
I saw in the Journal of the Abbé Rozier your truly global thoughts on the phenomenon of the aurora borealis. I have at hand an old paper of mine, precisely on that subject. The fact that I observed directly an electrical aurora borealis may perhaps give it some merit. Meanwhile, you can imagine with how much pleasure I would benefit from some of the afterthoughts you promised me.
In order to comply with your gracious urgings, I am sending you herewith a list of the papers that I have published and that you may not have seen, and some of the many articles that I have readied for the press. If it pleases the Lord that I should regain my health, I shall indulge my inclination to experiment and to observe, and respond to the stimulus that your words have given me, implying that my recovery might be of some advantage to science. I shall never stop being, with utmost gratitude, and most respectfully, your most humble, most devoted servant Giambatista Beccaria de S P.>
